Case 1:19-cv-00660-MKB-PK Document 218 Filed 09/01/21 Page 1 of 2 PageID #: 1531




                                                            DIRECT DIAL 212.763.0889
                                                            DIRECT EMAIL shecker@kaplanhecker.com



                                                               September 1, 2021

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (MKB)

 Dear Chief Judge Brodie:

        We write on behalf of the Federal Defenders to provide an update pursuant to the Court’s
 order dated August 27, 2021.

        Following last week’s conference, we reiterated to the government and mediation team our
 concerns regarding the upcoming transfer of inmates from the MCC to the MDC. Our concerns
 were not new, but were heightened by the possibility that the MDC population would increase
 without a concomitant increase in resources at a facility that has too often failed to provide the
 resources (especially staffing) needed to prevent disruptions to legal access. The list of concerns
 we provided to the government included:

    •   Hiring sufficient staff to ensure that all legal calls and court conferences take place as
        scheduled;
    •   Hiring sufficient staff to ensure that in-person legal visits happen in a timely manner;
    •   Providing VTC access in every unit, including East SHU and other East Side units;
    •   Ensuring privacy for legal calls and VTCs for inmates housed in East Side dormitory
        units;
    •   Ensuring that every unit has at least two functioning discovery computers;
    •   Ensuring that inmates have regular law library access, especially given recent
        curtailments due to staffing shortages and lockdowns;
    •   Installing or ensuring the functioning of Federal Defender phones on all East Side units;
    •   Making arrangement for uniquely situated inmates to ensure access to counsel; and
Case 1:19-cv-00660-MKB-PK Document 218 Filed 09/01/21 Page 2 of 2 PageID #: 1532


                                                                                                     2

       •   Providing information on how to request COVID-19 vaccines.

        We appreciate government counsel’s commitment to discussing these issues through the
 mediation process, but remain concerned about the MDC’s lack of specific plans, coupled with the
 uncertainty surrounding the timing of the impending transfer.

          The issue of on-unit VTC equipment is indicative of how long it can take to implement
 changes at the MDC. The BOP has long promised that VTC equipment would be installed on every
 unit at the MDC so that, even in the event of quarantines or other types of lockdowns, this form of
 remote access would remain available. At the end of July, the government told the Court that
 “MDC now has, at least, one operable VTC unit on every single unit” such that “even when a unit
 is on quarantine, there will be a VTC on the unit, so that will -- that will alleviate any of the issues
 moving forward about VTCs, the quarantine units no longer having VTC access.” Tr. of July 30,
 2021 Conf. at 6-7. We expressed our concerns with the accuracy of that representation before last
 week’s conference, see Doc. No. 212 at 2, and the government today confirmed that “[c]urrently,
 the East SHU does not have its own VTC unit,” Doc. No. 217 at 4.

         While we are hopeful that the necessary VTC equipment will soon be installed, both on the
 East SHU and on other units, we are far less optimistic that the MDC will address its severe staffing
 shortage. Indeed, several hundred inmates have been moved from the MCC to the MDC over the
 past three months, and during that time longstanding staffing problems seem to have only grown
 worse. Based on reports from MDC staff, we have learned of acute shortages that are affecting
 security, recreation time, law library access, and time out of cell for telephone calls, emails, and
 discovery review. This is consistent with the Federal Defenders’ experience over the last several
 weeks: COs have rescheduled legal calls because, in their own words, there is insufficient staff to
 place them. And while the government highlights that even with the transfer of inmates from the
 MCC, the MDC will be under capacity, see Doc. No. 217 at 1 n.1, that means little if the MDC
 continues to be staffed as if it were a much smaller facility.

         We are committed to engaging with the government on all these issues and appreciate the
 mediator’s involvement, particularly when it comes to longstanding and seemingly intractable
 issues like staffing. We thank the Court for its continued attention to this important matter.


                                                                Respectfully submitted,

                                                                /s/ Sean Hecker
                                                                Sean Hecker


 cc:       Counsel of Record (by ECF)
           Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Norhan Bassiouny, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
